Citation Nr: 0839235	
Decision Date: 11/14/08    Archive Date: 11/20/08

DOCKET NO.  06-38 644	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for a psychiatric disorder 
presently diagnosed as depression.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D.  Havelka, Counsel


INTRODUCTION

The appellant had military service from April 10, 1962 to 
July 26, 1962.  It is unclear from the evidence of record 
whether this was active military service or active duty of 
training (ADT).  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.  

In August 2008, a hearing was held before the undersigned 
Acting Veterans Law Judge who was designated by the Chairman 
to conduct that hearing, pursuant to 38 U.S.C.A. § 7107(b) 
(c) (West 2002).  A copy of the transcript of that hearing is 
of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The appellant claims entitlement to service connection for 
depression.  He asserts that he developed depression during 
his short period of service.

The RO attempted to verify the appellant's service with the 
National Personnel Records Center (NPRC) and obtain his 
service medical records.  In May 2005, NPRC replied that the 
appellant's service records had been destroyed by fire and 
were unavailable.  NPRC also indicated that alternate records 
sources revealed that the appellant served from April 10 1962 
to July 26, 1962 and that this was a period of ADT.  A period 
of service this short does make sense if it was for a period 
of initial active duty for training after which the service 
member was placed in either the reserves or the National 
Guard.  However, NPRC also issued a certificate of military 
service for the appellant which indicated the same dates, but 
indicated his branch of service as being "United States Air 
Force."  This contradicts the prior information provided by 
NPRC that the veteran was on a period of ADT.  The nature of 
his military service has not been rendered any more clear by 
the information provided by the appellant.  In some instances 
he claims that he was medically separated from service for a 
psychiatric disability.  On other occasions he has indicated 
that he was separated from service for hardship reasons 
related to his family.  While the dates of service are 
established, the nature of his service is not, and that can 
impact the adjudication of his claim.

The medical evidence of record clearly establishes that the 
appellant has a current diagnosis of depression which dates 
from approximately 1999 to the present.  His reported 
psychiatric history has varied considerably depending on 
which document of record is reviewed.  

The Board observes that during the pendency of this appeal, 
on March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued a decision in the consolidated 
appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), which held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim. Those five elements 
include: 1) veteran status; 2) existence of a disability; (3) 
a connection between the veteran's service and the 
disability; 4) degree of disability; and 5) effective date of 
the disability. The appellant has not been provided notice 
with respect to all of these elements.  This should be done.

The appellant has not been afforded a VA Compensation and 
Pension examination with respect to his claim for service 
connection for depression.  In light of the missing service 
medical records and the various accounts of the veteran's 
service, the Board believes that a medical examination is 
necessary in the present case.  

The Court has also held that, when the medical evidence is 
inadequate, VA must supplement the record by seeking an 
advisory opinion or ordering another medical examination.  
Colvin v. Derwinski, 1 Vet. App. 171 (1991) and Hatlestad v. 
Derwinski, 3 Vet. App. 213 (1992).   

Accordingly, the case is REMANDED for the following action:

1. Issue notice to the veteran in 
compliance with Dingess/Hartman v. 
Nicholson which advises him of how VA 
determines disability ratings and 
effective dates.  Specifically, inform 
the appellant that NPRC has certified 
that the nature of his service as 
Active Duty for Training and that he 
should submit copies of all service 
department records that he has in his 
possession.  

2.  The appellant should be accorded a VA 
psychiatric Compensation and Pension 
examination.  The report of examination 
should include a detailed account of all 
manifestations of psychiatric disorders 
found to be present.  All necessary tests 
should be conducted and the examiner 
should review the results of any testing 
prior to completion of the report.  The 
examiner is informed that:

*	The appellant separated from service 
in July 1962 after serving little 
over three months.

*	The appellant admits that he did not 
seek treatment for any psychiatric 
disabilities from 1962 until he was 
diagnosed with depression in 1999.

The examiner is requested to offer an 
opinion, if possible, as to the etiology 
of any current psychiatric disorder.  
Specifically, is it as least as likely as 
not that the appellant's currently 
diagnosed psychiatric disorder, 
depression, is related to, or caused by, 
his allegations of stress during his very 
short period of service over three and a 
half decades prior to any diagnosis?  The 
claims folder and a copy of this remand 
must be made available and reviewed by the 
examiner in conjunction with the 
examination.  The examining physician 
should provide a complete rationale for 
all conclusions reached.

3.  Following the above, readjudicate the 
appellant's claim.  If any benefit on 
appeal remains denied, a Supplemental 
Statement of the Case should be issued, 
and the veteran and his representative 
should be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
L. M. BARNARD 
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

